DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
This application is in condition for allowance except for the presence of claims 1-4 and 9-14 directed to a method of casting an article non-elected without traverse.  Accordingly, claims 1-4 and 9-14 have been cancelled.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with D.H.R. Sarma on 4/19/2021.
The application has been amended as follows: 
1. – 4. (Cancelled).

9. – 14. (Cancelled).

15.	(Currently amended) An article made of a copper-manganese alloy comprising:
an amount of manganese that is at least 32 weight percent and not more than 36 weight percent of a combined total amount of a Cu-Mn alloy system capable of avoiding or reducing dendritic growth during solidification of the copper-manganese a copper-manganese alloy containing less than 32 weight percent manganese, to avoid microporosity attributable to dendritic growth, the article comprising a cast microstructure either free of dendritic growth or containing a combination of cellular growth and dendritic growth; and comprising manganese carbide precipitates.

17.	(Currently amended) The article of claim 15, wherein the manganese carbide is Mn7C3.

19.	(Currently amended) The article of claim 15, wherein the article is one of a plumbing valve, a plumbing fitting and a propeller.

26.	(Currently amended) A copper-manganese alloy a Cu-Mn alloy system capable of avoiding or reducing dendritic growth during solidification of the copper-manganese alloy, compared to dendritic growth during solidification of a copper-manganese alloy containing less than 32 weight percent manganese, to avoid , containing a microstructure free of dendritic growth or containing a combination of cellular growth and dendritic growth, and an amount of carbon capable of forming manganese carbide precipitates during solidification of the copper-manganese alloy, wherein the copper-manganese alloy contains at least 32 weight percent and not more than 36 weight percent manganese.

copper-manganese alloy of claim 26, wherein the carbon content is derived from a melting vessel used to melt the copper-manganese alloy.

30.	(Currently amended) A wrought article made of a copper-manganese alloy comprising:
an amount of manganese that is at least 32 weight percent and not more than 36 weight percent of a combined total amount of a Cu-Mn alloy system capable of avoiding or reducing dendritic growth in a corresponding cast form, compared to dendritic growth during solidification of a copper-manganese alloy containing less than 32 weight percent manganese, containing a microstructure free of dendritic growth or containing a combination of cellular growth and dendritic growth, and comprising manganese carbide precipitates.

31.	(Currently amended) The wrought article of claim 30, wherein the manganese carbide is Mn7C3.

32.	(Currently amended) The wrought article of claim 30, wherein the wrought article is one of a plumbing valve, a plumbing fitting and a propeller.

34.	(Currently amended) The wrought article of claim 31, wherein the wrought article is one of a plumbing valve, a plumbing fitting and a propeller.

a volume fraction of the manganese carbide precipitates is 

41.	(Currently amended) The copper-manganese alloy of claim 26, wherein the copper-manganese alloy contains graphite particles in contact with or surrounded by manganese carbide precipitates.

42.	(Currently amended) The copper-manganese alloy of claim 26, wherein a volume fraction of the manganese carbide precipitates is 

43.	(Currently amended) The wrought article of claim 30, wherein the wrought article further comprises graphite particles in  contact with or surrounded by manganese carbide precipitates.

44.	(Currently amended) The wrought article of claim 30, a volume fraction of the manganese carbide precipitates is 

Allowable Subject Matter
Claims 15, 17, 19, 26, 29-32, 34, and 39-44 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding independent claims 15, 26, and 30, the prior art fails to teach or adequately suggest the claimed subject matter. In particular, the closest prior art, Ueda (US 4,402,906) in view of Smith (4,204,883) teaches a similar product, as discussed in pp. 3-4 of the Non-Final Action dated 6/60/2020. 

Thus, claims 15, 26, and 30 are distinct over the teachings of the prior art. Claims 17, 19, and 39-40, claims 29 and 41-42, and claims 31-32, 34, and 43-44 further limit the subject matter of claims 15, 26, and 30, respectively, and are thus also distinct over the teachings of the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY M LIANG whose telephone number is (571)272-0483.  The examiner can normally be reached on M-F: 10:00am-7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANTHONY M LIANG/Examiner, Art Unit 1734